                Case 20-11785-CSS   Doc 557-2   Filed 09/09/20   Page 1 of 7




                                    Exhibit B




#109863983 v1
                Case 20-11785-CSS              Doc 557-2         Filed 09/09/20       Page 2 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :    Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                            Case No. 20–11785 (CSS)
                                                             :
                                               1
                                    Debtors.                 :    (Jointly Administered)
                                                             :
------------------------------------------------------------ x    Related Docket No.:_____

                             ORDER DETERMINING THAT
            THE COMMITTEE IS NOT REQUIRED TO PROVIDE ACCESS
     TO CONFIDENTIAL OR PRIVILEGED INFORMATION OF THE DEBTORS AND
    FIXING CREDITOR INFORMATION SHARING PROCEDURES AND PROTOCOLS
    UNDER 11 U.S.C. §§ 105(a), 107(b), AND 1102(b)(3) EFFECTIVE AS OF JULY 21, 2020

          Upon the motion (the “Motion”)2 of the Official Committee of Unsecured Creditors (the

“Committee”) of Brooks Brothers Group, Inc. and its affiliated debtors and debtors in possession

(the “Debtors”), and it appearing that the relief requested in the Motion is in the best interests of

the Debtors’ estates, their creditors, and other parties in interest; and it appearing that this Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and notice of the Motion

and the opportunity for a hearing on the Motion being appropriate under the circumstances such

that no other or further notice need be given; and after due deliberation and sufficient cause

appearing therefor, it is hereby ORDERED that:

          1.      The Motion is GRANTED, effective as of the Formation Date.


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited
(N/A); BBD Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); Brooks Brothers
International, LLC (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece
Manufacturing Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC
(1916); Retail Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’
corporate headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
          Capitalized terms not defined in this Order shall have the meanings ascribed to such terms in the Motion.



109850370v1
#109850370 v2
                  Case 20-11785-CSS        Doc 557-2      Filed 09/09/20    Page 3 of 7




          2.         The Committee shall not be required pursuant to section 1102(b)(3)(A) of the

Bankruptcy Code to provide access to any Confidential Information of the Debtors, or any other

Entity, to any creditor with a claim of the kind represented by the Committee, except as provided

below.

          3.         The Committee shall not be required pursuant to section 1102(b)(3)(A) of the

Bankruptcy Code to provide access to any Privileged Information or Confidential Committee

Material to any creditor with a claim of the kind represented by the Committee. Nonetheless, the

Committee shall be permitted, but not required, to provide access to Privileged Information or

Confidential Committee Material to any party so long as (a) such Privileged Information or

Confidential Committee Material is not Confidential Information, and (b) the relevant privilege

is held and controlled solely by the Committee.

          4.         The Committee shall implement the following protocol for providing access to

information for creditors (the “Creditor Information Protocol”) in accordance with section

1102(b)(3)(A) and (B) of the Bankruptcy Code.

                     a.    Privileged and Confidential Information: The Without further order of the
                           Court, the Creditors’ Committee shall not be required to disseminate to
                           any entity (all references to “entity” herein shall be as defined in section
                           101(15) of the Bankruptcy Code, “Entity”) (i) without further order of the
                           Court, Confidential Information, (ii) Privileged Information, and (iii)
                           Confidential Committee Material. In addition, the Creditors’ Committee
                           shall not be required to provide access to information or solicit comments
                           from any Entity that has not demonstrated to the satisfaction of the
                           Creditors’ Committee, in its sole discretion, or to the Court, that it holds
                           claims of the kind described in section 1102(b)(3) of the Bankruptcy
                           Code, or to any Entity whose goals, in the Committee’s sole discretion,
                           are, may be, or may become adverse to the goals of the Committee.

                     b.    Information Obtained Through Discovery: Any information received
                           (formally or informally) by the Creditors’ Committee from any Entity in
                           connection with an examination pursuant to Bankruptcy Rule 2004 or in
                           connection with any formal or informal discovery in any contested matter,
                           adversary proceeding, or other litigation shall not be governed by any
                           order entered with respect to thisthe Motion but, rather, by any order
                                                    2
109850370v1#109850370 v2
                  Case 20-11785-CSS        Doc 557-2      Filed 09/09/20     Page 4 of 7




                           governing such discovery. Nothing herein shall obligate the Creditors’
                           Committee to provide any information the Creditors’ Committee obtains
                           from the Debtors or third parties.

                     c.    Creditor Information Requests: If a creditor (the “Requesting Creditor”)
                           submits a written request to the Creditors’ Committee (the “Information
                           Request”) for the Creditors’ Committee to disclose information, pursuant
                           to section 1102(b)(3)(A) of the Bankruptcy Code the Creditors’
                           Committee shall, as soon as practicable, but no more than thirty (30) days
                           after receipt of the Information Request, provide a response to the
                           Information Request (the “Response”), including providing access to the
                           information requested or the reasons the Information Request cannot be
                           complied with. If the Response is to deny the Information Request because
                           the Creditors’ Committee believes the Information Request implicates
                           Confidential Information, Privileged Information, or Confidential
                           Committee Material that need not be disclosed (i) pursuant to the terms of
                           this Order or otherwise under section 1102(b)(3)(A) of the Bankruptcy
                           Code, (ii) because such disclosure is prohibited under applicable law, (iii)
                           because such information was obtained by the Creditors’ Committee
                           pursuant to an agreement to maintain it as confidential, or (iv) that the
                           Information Request is unduly burdensome, the Requesting Creditor may,
                           after a good faith effort to meet and confer with an authorized
                           representative of the Committee regarding the Information Request and
                           the Response, seek to compel such disclosure for cause pursuant to a
                           motion. Such motion shall be served on (i) counsel to the Debtors, (ii) the
                           United States Trustee for the District of Delaware, and (iii) counsel to the
                           Committee and the hearing on such motion shall be noticed and scheduled.
                           Nothing herein shall be deemed to preclude the Requesting Creditor from
                           requesting (or the Committee or Debtors from objecting to such request)
                           that the Committee provide the Requesting Creditor a log or other index of
                           any information specifically responsive to the Requesting Creditor’s
                           request that the Committee deems to be Confidential Information,
                           Privileged Information, or Confidential Committee Material. Furthermore,
                           nothing herein shall be deemed to preclude the Requesting Creditor from
                           requesting that the Court conduct an in in-camera review.

                     d.    Release of Confidential Information of Third Parties: If the Information
                           Request implicates Confidential Information of the Debtors (or any other
                           Entity) and the Committee agrees that such request should be satisfied, or
                           if the Committee on its own wishes to disclose such Confidential
                           Information to the Debtors’ creditors, the Committee may demand (the
                           “Demand”) for the benefit of the Debtors’ creditors: (i) if the Confidential
                           Information is information of the Debtors, by submitting a written request
                           to counsel for the Debtors (at the email addresses listed below), requesting
                           that such information be disclosed in the manner described in the Demand,
                           and (ii) if the Confidential Information is information of another Entity, by
                           submitting a written request to such Entity and its counsel of record
                                                     3
109850370v1#109850370 v2
                  Case 20-11785-CSS         Doc 557-2      Filed 09/09/20    Page 5 of 7




                            requesting that such information be disclosed, with a copy to Debtors’
                            counsel requesting that such information be disclosed in the manner
                            described in the Demand. If the Debtors or Entity do not agree in writing
                            within ten (10) days after receipt of the Demand to disclose such
                            information, the Committee or the Requesting Creditor may file a motion
                            seeking a ruling with respect to the Demand, and the Debtors or such
                            Entity, as applicable, may file an objection to such motion, including on
                            the basis that any information provided to creditors should be done so only
                            pursuant to an order of the Court requiring that such information remain
                            confidential. Demands submitted to counsel to the Debtors pursuant to this
                            clause (d) shall be submitted by email to: Meredith Lahaie
                            (mlahaie@akingumpGarrett A. Fail (garrett.fail@weil.com) and Evelyn
                            Meltzer          (evelyn.meltzer@troutmanDavid             J.        Cohen
                            (davidj.cohen@weil.com).        Nothing in this Order authorizes the
                            Committee to disclose Confidential Information of the Debtors to any
                            person or Entity absent an agreement in writing from the Debtors (or their
                            professional advisors) or a further order of the Court.

                     e.     If the Requesting Creditor is a competitor or prospective competitor of the
                            Debtors and the Debtors or the Committee believes that information
                            requested may impair the Debtors’ business in any material way, no
                            information will be disclosed unless the Court orders such disclosure after
                            notice and a hearing. The determination that a Requesting Creditor is a
                            competitor or prospective creditor is reviewable by the Court.

                     f.     Nothing herein precludes the Committee (or its members and
                            representatives) from discussing commonly-received Confidential
                            Information (and sharing analyses or other documents generated by the
                            Committee based on such commonly-received Confidential Information)
                            with any other party-in-interest in the Debtors’ chapter 11 cases and/or its
                            professional advisor(s) that have signed a confidentiality agreement,
                            subject to the provisions of any protective order and other orders entered
                            by the Court governing the sharing of Confidential Information.

          5.         Nothing in this Order shall diminish or modify the rights and obligations of the

Committee or its members and representatives under the Committee bylaws or any protective

order entered into with the Debtors or any other party (including the Committee’s or its

members’ and representatives’ rights to disclose Confidential Information as permitted under

such protective order), which rights and obligations shall remain in full force and effect

notwithstanding any provision of this Order.



                                                     4
109850370v1#109850370 v2
                  Case 20-11785-CSS          Doc 557-2      Filed 09/09/20     Page 6 of 7




          6.         The Committee shall not have or incur any liability to any entity for acts taken or

omitted to be taken with respect to its obligations under section 1102(b)(3) of the Bankruptcy

Code as long as the Committee and its professionals have acted in compliance with the

procedures set forth herein and any confidentiality agreement or protective order; provided,

however, that the foregoing shall not affect the liability of the Committee and its professionals

that otherwise would result from any such act or omission to the extent that such act or omission

is determined in a final, non-appealable order to have constituted bad faith, gross negligence, or

willful misconduct; provided, however, that the foregoing shall not preclude or abridge the right

of any Requesting Creditor to move before the Court for an order requiring production of other

or additional information, to the extent available, as set forth in Paragraph 5 herein.

          7.         Nothing in this Order shall expand, restrict, affirm or deny the right or obligation,

if any, of the Committee to provide access or not to provide access, to any information of the

Debtors to any party except as explicitly provided herein.

          8.         This Court shall retain exclusive jurisdiction to interpret and enforce the

provisions of this Order in all respects and further to hear and determine all matters arising from

the construction and implementation of this Order.




                                                       5
109850370v1#109850370 v2
     Case 20-11785-CSS     Doc 557-2    Filed 09/09/20   Page 7 of 7




                              Summary report:
   Litera® Change-Pro for Word 10.8.0.80 Document comparison done on
                            9/8/2020 4:04:38 PM
Style name: PH Standard
Intelligent Table Comparison: Active
Original DMS: iw://iManageDMS/ACTIVE/109850370/1
Description: Brooks Brothers - Committee Information Sharing Motion -
Proposed Order
Modified DMS: iw://iManageDMS/ACTIVE/109850370/2
Description: Brooks Brothers - Committee Information Sharing Motion -
Proposed Order
Changes:
Add                                                         15
Delete                                                      11
Move From                                                   1
Move To                                                     1
Table Insert                                                0
Table Delete                                                0
Table moves to                                              0
Table moves from                                            0
Embedded Graphics (Visio, ChemDraw, Images etc.)            0
Embedded Excel                                              0
Format changes                                              0
Total Changes:                                              28
